United States Court of Appeals
                        For the First Circuit
No. 17-1952

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                DENZEL CHISHOLM, a/k/a Den, a/k/a Din,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]



                                Before

                    Thompson, Kayatta, and Barron,
                            Circuit Judges.




     Jin-Ho King, with whom Leonard E. Milligan III and Milligan
Rona Duran & King LLC were on brief, for appellant.
     Alexia R. De Vincentis, Assistant Attorney General, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellee.




                           October 8, 2019
            THOMPSON, Circuit Judge.

                                   OVERVIEW

     Of the seventeen people indicted in this drug case, fifteen

pled guilty and two stood trial together — the two being Denzel

Chisholm and Molly London.      At the trial's end, the jury convicted

Chisholm of a variety of offenses, including conspiring to possess

heroin with intent to distribute, plus possessing and distributing

heroin   (these   counts   of   conviction      also   charged    aiding-and-

abetting liability) — though the jury acquitted him of being a

felon in possession of a firearm.              The jury also found that

prosecutors proved beyond a reasonable doubt that the conspiracy

involved 1 kilogram or more of heroin and that this amount "was

attributable to and reasonably foreseeable" to him — to establish

that number, prosecutors relied on evidence from controlled buys,1

non-controlled         seizures,        intercepted         communications,

surveillance, and cooperating witnesses.          As for London, the jury

convicted   her   of   maintaining     an     apartment   for    storing   and

distributing heroin, plus possessing and distributing heroin (the

last count of conviction charged aiding-and-abetting liability as




     1  A controlled buy is when a confidential informant or
undercover agent uses money from the government to buy drugs as
part of an investigation. See, e.g., United States v. Jordon, 999
F.2d 11, 12-13 (1st Cir. 1993).
                                    - 2 -
well).    And the district judge later handed out prison sentences

of 342 months to Chisholm, and 20 months to London.

            Only Chisholm's appeal is before us.2   And he challenges

both his convictions and sentence.      On the convictions front, he

contends that the judge slipped by denying two mistrial motions —

the first based on the judge's allowing a government witness to

retake the stand and recant some trial testimony, and the second

based on London's supposedly offering a defense prejudicially

antagonistic to his own.    On the sentencing front, he claims that

the judge substantively erred by imposing a sentence beyond what

Congress intended for the type of drug transactions that went down.

The government thinks that nothing here rises to the level of

reversible error.    We do too and affirm.

                       MISTRIAL-DENIAL CLAIMS

                             Background

            The salient events are not disputed (buckle in, because

we have a lot of ground to cover — even though we recount only

what is needed to understand the issues on appeal).

            During pretrial discussions about evidentiary issues

that might arise if London chose to testify, London's lawyer told

the judge that her defense would be that "she was unaware of




     2   London moved to withdraw her appeal, which we granted.
                                - 3 -
[Chisholm's] activity in [her] house."            Asked by the judge if she

planned on "pointing [her] finger . . . at Chisholm as [a] bad

guy," London's lawyer replied that her "defense is that she was

being taken advantage of; she was betrayed by her best friend who

used her."      That is an "issue," the judge said.            And then the judge

asked how things could be "fix[ed] . . . if she takes the stand

and points a finger at Chisholm."          London's counsel clarified that

London "can't say that she knew" the heroin "was Chisholm's because

she    didn't    know   it   existed   there."      And       given    how   counsel

"rephrased it," the judge saw no need to sever Chisholm from London

for trial.      Neither did Chisholm's lawyer.

             Jumping to opening statements at trial, we see that the

prosecutor told the jury that "Chisholm was the leader of the

largest heroin-trafficking organization on Cape Cod."                   He and "his

childhood friends, Christopher Wilkins and Christian Chapman[,]

. . . pooled money to buy large quantities of pure heroin, which

they    divided    among     themselves   and    sold    to    their    respective

customers" — all while "stor[ing] their heroin and their drug-

trafficking tools at various residences," including London's.                   The

prosecutor then explained that four categories of evidence would

seal Chisholm's and London's fate:              drug-dealer testimony, like

from   "Ricky     Serriello";    law-enforcement        testimony      "describing

their investigation"; recorded calls and videos made by another

                                       - 4 -
cooperating dealer; and "physical evidence" seized from Chisholm's

and London's homes.

             Chisholm's lawyer told the jury in his opening that

"[i]t's true that [Chisholm] and friends and people he grew up

with were drug dealers."       So, he added, "what this trial is really

about is the weight and scope of the conspiracy."              Counsel then

painted a picture of "a group of childhood friends who . . . became

small street-level drug dealers" — apparently in an attempt to

cast doubt on the amount of heroin properly attributed to him.

             In her opening, London's lawyer told the jury that "Molly

London had no idea that Denzel Chisholm was selling drugs," because

"[h]e took pains to hide his conduct from Molly."             London had no

clue that Chisholm hid heroin in her house, counsel later stressed,

"because [he] took advantage and betrayed her trust over and over

again."   Chisholm's attorney did not object to London's lawyer's

opening statement.

             The government then called its first witness, Serriello.

Asked "[w]ho supplied you with the heroin you were caught with,"

he responded, "I don't really remember."           He also claimed that he

did not remember testifying before the grand jury, speaking with

law-enforcement     agents,    or    giving    a   proffer    outlining    his

anticipated testimony.        Confronted with a copy of his grand-jury

testimony,     Serriello   said     that    "[m]aybe   [he]   was   high    or

                                    - 5 -
something," because he "d[idn't] remember saying any of this."

Asked specifically about his grand-jury statement that Chisholm

had supplied the heroin, he stated, "The Denzel Chisholm I know

isn't in this courtroom right now."

           Chisholm's       lawyer    requested     a    sidebar    conference.

Talking with counsel, the judge told them that Serriello and

Chisholm "nodded to each other" as they (counsel) were heading

toward the bench.       "It's clear," the judge added, "that either

someone got to [Serriello] or he's terrified."             After excusing the

jury, the judge asked Serriello — in Chisholm's presence — if

anyone had threatened him.           "No," he replied.      Chisholm's lawyer

then questioned Serriello and confirmed that Chisholm had not

threatened him.       And the judge confirmed that his testimony was

that "there is a human being named Denzel Chisholm who sold

[Serriello] drugs, but it isn't the guy here."               Weighing in, the

prosecutor said that Serriello was "clearly perjuring himself,"

because "[h]e spoke with us yesterday" and had identified Chisholm

by photograph.    And "[h]e'll probably be indicted for perjury."

           The next morning, the judge revealed at sidebar that

Serriello's lawyer had said that "there was a threat to kill Mr.

Serriello's child."         Over Chisholm's counsel's objection, the

judge   said   that   she   would    conduct   an   ex   parte     hearing   with

Serriello and his attorney during a break in the trial.

                                      - 6 -
          The government then put Stephanie Davis on the stand.      A

onetime conspiracy member turned government cooperator, Davis

called Chisholm "the biggest drug dealer" she knew.       For a time,

Chisholm and Wilkins came to her apartment once a week with 10 to

30 grams of raw heroin, which they would "cut" (i.e., make less

pure) and press into "bricks" containing "a couple of hundred

grams" of finished product.      Davis also testified that Chisholm

sold heroin knowing that it caused people to overdose.

          Chisholm's   counsel   attacked   Davis's    credibility   on

cross-examination — focusing, for example, on how she "was a drug

dealer in this group of drug dealers" and had failed a drug test

just a few months earlier.    As for London's lawyer, she got Davis

to agree that a "core" group of drug dealers, a "triad," had worked

together here — Chisholm, Chapman, and Wilkins.       "[T]hey were the

big players[,] . . . the ones that you regularly interacted with,"

London's attorney said, to which Davis responded, "Yes."      And when

London's counsel asked if "within that circle, there were other

people [—] either individuals that ran stash houses, addicts who

would use and then sell to use, or sell to use and profit [—]

underneath them," Davis answered, "Uh-huh."

          After Davis left the stand, Chisholm's lawyer objected,

saying that "in a pretrial hearing, we were very clear about

evidentiary limits on Ms. London's eventual defense" and that

                                 - 7 -
"we're treading awfully close to the issues we . . . discussed."

The judge opted to defer ruling on that issue, however.   And then

she held the ex parte hearing with Serriello and his lawyer.

           About a half-hour later, the judge reported back that

Serriello had said that he had gotten some threats involving his

daughter from third parties (he did not get names, though).    And

he was afraid something might happen to him in prison.     He also

explained that he became nervous on the stand after hearing a

clicking sound, as if someone in the courtroom had taken his

picture — which is why he had testified the way he did.     But he

now wanted to testify again.

           Chisholm's attorney objected to any ruling allowing the

government to recall Serriello, saying "[t]here's vast prejudice

to [Chisholm]" if the judge let Serriello rehabilitate himself by

testifying "that he was intimidated into not testifying" the first

time.   But the judge indicated that she would let prosecutors put

Serriello back on the stand and ask one or two questions about the

reason for his changed testimony — though they could not mention

that the threat involved his daughter, because that info was too

prejudicial.   Chisholm's lawyer asked for a mistrial, arguing that

there was "zero evidence of [his client's] participation" in the

threats, yet the jury would have "no choice but . . . to infer

that [he] procured that." Implicitly denying the motion, the judge

                               - 8 -
said that she would instruct the jury "that there's no evidence"

that any threat "was done at [Chisholm's] request."

            On the stand a second time, Serriello testified that he

had lied the day before because he perceived a threat from a "third

party."     He also fingered Chisholm as his main dealer, from whom

he had gotten the 400 grams of heroin found on him when arrested.

And he said that he had bought heroin from Chisholm for about a

year, at one point buying 500 grams on a weekly basis.                      Cross-

examined by Chisholm's lawyer, he admitted that he had not seen or

heard from Chisholm since his (Serriello's) arrest; that he was

not   saying    that     Chisholm    had   threatened   him;     and   that   law-

enforcement agents had reminded him "in a roundabout way" that

testifying falsely put his plea deal in jeopardy.

            The       following   morning,    Chisholm's    attorney       filed   a

mistrial motion.          In his accompanying memo, counsel wrote that

Serriello's recall testimony suggested to the jury that "Chisholm,

someone at his command, or someone seeking to assist him threatened

. . . Serriello for taking the stand against . . . Chisholm" —

which among other things might lead the jury to conclude "that a

conspiracy exists because the third-party who threatened . . .

Serriello      must    have   some   arrangement   .    .   .   to   try   helping

[Chisholm]."      Also according to counsel, Serriello's testimony was

so highly prejudicial as to be incurable by any instructions from

                                      - 9 -
the judge.       Shifting focus, counsel then argued that "London's

opening statement and cross-examinations exceed[ed] the scope of

the parties and the [judge's] understanding of . . . London's

defense."    "Chisholm did not insist on separate trials," counsel

noted, "because he expected . . . London's trial defense to be one

of lack of knowledge"; but London ended up "point[ing] a finger "

at   him   and   "us[ing]   the   term   'triad[,]'"   a    word   "linked    to

organized crime" — all of which "unduly" prejudiced him.

            The judge did not want to rule from the bench, however.

But she did give the jury a limiting instruction, explaining that

Serriello's testimony about a "perceived threat"

      can only be used to assess the credibility of . . .
      Serriello, whether you believe him or not why he changed
      his testimony. You cannot use that in any way against
      . . . either of the defendants, but in particular . . .
      Chisholm, because there's no evidence he made that.

            Prosecutors continued parading witnesses and presenting

physical    evidence   (recorded     audio   and   video,    pages   of   text

messages, etc.) against Chisholm and London.           And they also filed

a multifaceted objection to Chisholm's mistrial motion.                      For

starters, they pointed out that Serriello admitted on the "stand

that he was not accusing . . . Chisholm of threatening him."                 And

given the government's evidence — involving, for example, many

cooperators, calls and text messages, police surveillance, and

controlled heroin buys — Chisholm cannot show that "one witness'[s]

                                    - 10 -
testimony" (from the very first witness to testify) "so taint[ed]

the jury as to mandate a mistrial."                 As for Chisholm's problem

with     London's   strategy,        prosecutors        spotted     no    troubling

antagonism,     seeing    how   he    "conceded      his   involvement      in   drug

trafficking" and his "defense in no way hinges" on the notion that

she knew about "his drug trafficking."                     Turning to London's

lawyer's use of "triad," prosecutors saw no need for a mistrial —

yes, the word can "refer to Chinese organized crime groups in

certain contexts"; but the word has many meanings, including "a

union or group of three" (or so their argument went).

            London's lawyer argued to the judge that she had been

"very transparent" that London's defense would be that London did

not know heroin was in her apartment or who put it there.                        But,

counsel continued, "the evidence is overwhelming that the only

logical    person   who    could     have   put    it   there     would   have   been

[Chisholm]."

            Taking up Chisholm's motion, the judge said that she had

never heard "triad" used "in connection with a gang."                       And she

denied    his   mistrial    request     for    the      reasons    stated   in    the

government's memo.

            Throughout      all       this,       London's      lawyer's     cross-

examinations generally focused on how the witnesses did not know

London or if they did, how they had done their drug business at

                                      - 11 -
her house outside her presence.          Her lawyer also questioned ATF

Special Agent Christopher Kefalas about locations Chisholm used to

cut and stash heroin — all in the hopes of drawing a distinction

between Chisholm's need to coordinate access to London's home and

what counsel suggested was Chisholm's unfettered access to these

other houses.3     And in her direct and cross-examinations, London

testified that she never saw anything in her home that made her

think that anyone was buying or selling heroin there.

             Turning to closing arguments (and we're only hitting the

highlights), we note that the prosecutor told the jury that it

"should be very skeptical of what Mr. Serriello had to tell you"

and   "shouldn't    take    his   word   without   highly   corroborating

evidence."      "But here," the prosecutor said, "we have that,"

pointing to the evidence gathered by criminal investigators.            And

about the recall testimony, the prosecutor just said that Serriello

"explained the reason for his lies, and I think the evidence shows

that he was telling the truth."

             Chisholm's    lawyer's   closing   argument    portrayed   his

client as a man who owned no house, car, or jewelry and had less

than 10 grand in cash — hardly the profile of a bigtime drug




      3"ATF" is an acronym commonly used for the Bureau of Alcohol,
Tobacco, Firearms and Explosives.
                                  - 12 -
dealer.      And    he   insisted     that   government's          case    rested    on

exaggerations and untruths.

             Repeating     her     opening       statement     a    bit,    London's

attorney's    closing     argument       focused    on   the   deception       theme.

Chisholm,    her    lawyer   said,       "used    [London's]       friendship,      her

kindness, and he preyed on her gullibility, and he did it with a

false commitment of friendship . . ., a deception used by a highly

skilled drug dealer." Counsel also emphasized the "huge difference

between the real members who were operating stash houses and Molly

London."     And when Chisholm's attorney moved for a mistrial based

on the closing, the judge responded at sidebar, "Let me just say,

I keep denying it because you can see that he's a drug trafficker."

             The    prosecutor's      rebuttal     argument        emphasized    that

Chisholm was "a wide-scale heroin dealer" who "didn't hide himself

from [London]."

             Which brings us to today, with Chisholm again saying

that he deserved a mistrial because Serriello's recall "threat"

testimony     "created     an      inescapable      inference       that    unfairly

inculpated" him (Chisholm) in the drug conspiracy, and because

London's "antagonistic" shift in her defense prejudiced him by

undercutting       his   ability    to    muster    a    proper     defense.        The

government thinks otherwise, arguing that the "adverse" inference

Chisholm believes the jury would draw from Serriello's recall

                                      - 13 -
testimony was "not so compelling," and that "the tension between

his defense and London's was not so severe," as to make "the jury

impervious" to the judge's instructions about "the limited purpose

for which it could consider Serriello's testimony about the threat"

and its duty "to consider separately the evidence against each

defendant."

                        Standard of Review

          Ordering a mistrial is a last-resort remedy, "only to be

implemented if the taint is ineradicable, that is, only if the

trial judge believes the jury's exposure to the [complained of]

evidence is likely to prove beyond realistic hope of repair."

United States v. Sepulveda, 15 F.3d 1161, 1184 (1st Cir. 1993).

And we review a district judge's denial of a mistrial motion only

for "manifest abuse of discretion," because she is in the best

position to decide if an incident is sufficiently serious to

justify the drastic step of terminating a trial. See, e.g., United

States v. DeCologero, 530 F.3d 36, 52 (1st Cir. 2008) (emphasizing

that district judges are "better enable[d] . . . to strike the

delicate balance between fending off prejudice, on the one hand,

and husbanding judicial resources, on the other hand" (internal

quotation marks omitted)).   Which is why "it is only rarely — and

in extremely compelling circumstances — that [we], informed by a

cold record, will venture to reverse a trial judge's on-the-spot

                              - 14 -
decision" that the interests of justice do not require aborting an

ongoing trial.         United States v. Georgiadis, 819 F.3d 4, 16 (1st

Cir. 2016) (quoting United States v. Freeman, 208 F.3d 332, 339

(1st Cir. 2000)); accord United States v. Butterworth, 511 F.3d
71, 76 (1st Cir. 2007).

                                     Analysis

                         Serriello's Recall Testimony

                 First up is Chisholm's claim that the judge should have

granted a mistrial after Serriello retook the stand and testified

about the threat he had received.4                Let's put to one side that

Serriello explicitly said that Chisholm did not threaten him.                See

generally United States v. Pérez-Montañez, 202 F.3d 434, 439 (1st

Cir. 2000) (finding evidence about a threat admissible to show a

witness's "motivation for having changed his version of events").

Like       the   government,   we   think   the    prejudicial   inference   he

complains about — that the jury would have speculated either that



       4
       Although framed as a challenge to the mistrial denial,
Chisholm sprinkles into his briefing some cites to Rules of
Evidence 403 and 404(b) — generally speaking, Rule 403 excludes
probative evidence that is substantially outweighed by its
prejudicial effect, and Rule 404(b) bars evidence of a defendant's
other offenses to show that his actions conformed to his bad
character. See, e.g., United States v. Rivera-Carrasquillo, 933
F.3d 33, 46 (1st Cir. 2019). But whether viewed as an error in
admitting evidence or in denying a mistrial, the standard of review
is abuse of discretion. See United States v. Dunbar, 553 F.3d 48,
59 (1st Cir. 2009); United States v. Bradshaw, 281 F.3d 278, 284
(1st Cir. 2002).
                                      - 15 -
he made the threat because he was guilty as charged and wanted to

avoid getting convicted or that he "inhabited a sufficiently

important role within the drug-trafficking organization to obtain

such dramatic intervention" — is not so strong as to defy repair

short of a mistrial.

             For one thing, the record contains no evidence of any

violence by Chisholm to support the suggestion that the threat

came from him — the jury found him not guilty of a firearms charge,

and    the   jury's       discriminating   verdict   shows   that   Serriello's

recall testimony did not (as Chisholm claims) "serve[] as an

unspoken appeal to fears of gang violence" and "drug trafficking

organizations."           For another thing, the threat could have come

from    anyone,       including    a   family   member,      a   friend,   or    a

coconspirator.        And given the thinness of the alleged prejudicial

inference, the judge's telling the jury not to use Serriello's

perceived-threat testimony against Chisholm or London "was the

right course" under our caselaw.           See Butterworth, 511 F.3d at 76.

             Butterworth devastates Chisholm's argument.               There, a

cooperating coconspirator in a drug case claimed (incorrectly,

apparently) that he was testifying in exchange for government

protection.         Id.     Defendant Butterworth moved for a mistrial,

arguing that the statement implied that he had threatened the

witness.      Id.     The district judge denied the motion.            Id.      We

                                       - 16 -
affirmed, calling the prejudicial inference "thin[]," because

"there was no evidence of violence by Butterworth elsewhere in the

trial and any threat could have come from a [drug] supplier," and

noting that the judge had given a "swift and clear curative

instruction" to the jury that "there is no evidence that . . .

Butterworth has made any threats on the [cooperator's] life" and

to "disregard the statement."    Id.

          Chisholm tries to distinguish Butterworth on the ground

(emphasis ours) that "the evidence" there "merely implied the

existence of a threat" while prosecutors here "explicitly put in

evidence that someone threatened . . . Serriello into lying."   Why

this should make a difference escapes us.    And that is because,

given the government's alleged protection offer in Butterworth, a

jury could have easily concluded that someone there had (as here)

threatened the cooperator into lying — a situation that required

no mistrial, for the reasons just discussed.5




     5 Pulling out all the stops, Chisholm also calls Serriello's
"live testimony" unnecessarily "cumulative."      As support, he
points to a recorded statement where he talked to a "Darren
Pelland" about selling Serriello like a "half a brick" a week.
But we agree with the government that Serriello's testimony helped
corroborate Chisholm's recorded statement (a statement that
Chisholm's lawyer tried to pass off below as mere puffery) —
meaning the cumulative-evidence claim is also a no-go.
                                - 17 -
            Ultimately,      then,    the   judge's   denial   of   Chisholm's

mistrial    motion   based    on     Serriello's   recall    testimony   passes

abuse-of-discretion review.

                       London's Defense Strategy

            Next up is Chisholm's claim that the judge should have

granted a mistrial because London's switch in trial tactics made

their defenses "irreconcilably antagonistic," demonstrating a risk

of prejudice that required a mid-trial severance.              The government

completely disagrees, asserting that any "tension" between their

defenses "was not so severe" as to make his trial unfair.                Again,

we side with the government.

            Defendants indicted together ordinarily may be tried

together.    See, e.g., Zafiro v. United States, 506 U.S. 534, 537

(1993).     That a defendant thinks his chances for acquittal would

be better in a separate trial is not enough to order a mid-trial

severance or a mistrial.             See id. at 540.        Neither remedy is

required just because the defendants have "mutually antagonistic

or irreconcilable defenses," see id. at 538 — "[f]inger-pointing

among the defendants," for instance, "is not only acceptable but

also a benefit of a joint trial, for it helps the jury to assess

the role of each defendant," see United States v. Hoover, 246 F.3d
1054, 1061 (7th Cir. 2001).          Rather, to justify the "extraordinary

measure" of a mid-trial severance, a defendant must show that the

                                      - 18 -
joint trial caused him such compelling prejudice that he was robbed

of a fair trial, see United States v. Sotomayor-Vázquez, 249 F.3d
1, 17 (1st Cir. 2001) (quotation marks omitted) — like when "the

antagonism [is] such that if the jury believes one defendant, it

is compelled to convict the other defendant," see United States v.

Floyd, 740 F.3d 22, 36 (1st Cir. 2014) (quotation marks omitted);

see also Zafiro, 506 U.S. at 539-41.               This is a very high bar.

See Sotomayor-Vázquez, 249 F.3d at 17. And it is one that Chisholm

cannot clear.

              The gist of London's defense — and what she testified to

— was that she did not know Chisholm sold heroin.                  Chisholm does

not   claim    that   this    aspect    of   her   defense    is   prejudicially

antagonistic.       Nor could he.      What he argues is that her lawyer's

suggestion      —   pushed    in   opening      statements,    cross-examining

witnesses, and closing arguments — that he "was a large-scale,

sophisticated heroin trafficker" made her defense prejudicially

antagonistic to his.          But the problem for him is that the jury

could believe — or (as it did here) disbelieve — both London's

claim of ignorance and Chisholm's denial of the conspiracy's

existence and scope:         she claimed no knowledge of his drug-dealing

activity (on whatever scale), and so whether he dealt in large

quantities was peripheral to her defense.



                                       - 19 -
          On top of that, courts measure "the level of antagonism

. . . by the evidence actually introduced at trial." United States

v. Rose, 104 F.3d 1408, 1416 (1st Cir. 1997) (emphasis added).

And "argument by counsel is not" — repeat, not — "evidence."   Id.;

accord United States v. Tiem Trinh, 665 F.3d 1, 18 (1st Cir. 2011).

Which takes care of Chisholm's arguments based on counsel's opening

and closing statements.

          As for Chisholm's arguments based on counsel's cross-

examination questions, the testimony elicited merely echoed the

evidence already introduced by the government.       For instance,

before testifying on cross that Chisholm was among the "big

players" that she "regularly interacted with," Davis testified on

direct that Chisholm (working with Wilkins and Chapman) visited

her home weekly to cut and bag vast amounts of heroin, used her

and others' homes as stash houses, and used her and others to sell

drugs.   Also, the distinction counsel tried to draw when cross-

examining Special Agent Kefalas (between Chisholm's access to

other stash houses and London's house) was premised on already-

admitted evidence that Chisholm used others' homes to hide drugs.

And by essentially being "a reaffirmation" of the prosecution

witnesses' direct testimony — "neither adding to, nor subtracting

from," the prosecution's "case" — the complained-of cross does not

help Chisholm's claim.    See United States v. Peña-Lora, 225 F.3d

                               - 20 -
17, 34 (1st Cir. 2000) (quotation marks omitted); see also United

States v. Tejeda, 481 F.3d 44, 55-56 (1st Cir. 2007) (holding that

even though the defendant denied being the conspiracy's drug source

and a codefendant identified him as a drug supplier, the defenses

were not so antagonistic as to require a mid-trial severance,

because the codefendant's testimony was "cumulative" of other

testimony).

          What   is   more,     limiting   instructions   are   usually

sufficient antidotes to potential prejudice.     See Zafiro, 506 U.S.

at 539 (explaining that even "[w]hen the risk of prejudice is

high," a judge can take other measures short of severance, like

offering "limiting instructions," which "often will suffice to

cure any risk of prejudice"). And here, the judge cautioned jurors

that counsel's contentions are not evidence.       She also said that

the government had to prove each defendant's guilt beyond a

reasonable doubt, and so jurors could not "think of the defendants

as a group" but had "to give separate consideration to the case

against each defendant."      Staying with that theme, she later told

them that they had to "separately consider the evidence against

each defendant on each count and return a separate verdict with

respect to each defendant."      That these instructions sufficed to

dispel any risk of prejudice is confirmed by the fact that they

essentially mimic those deemed sufficient in Zafiro.

                                 - 21 -
            The    Zafiro    defendants        had    mutually   antagonistic

defenses:   Gloria Zafiro said she had no idea that a suitcase Jose

Martinez (her boyfriend) kept in her apartment had drugs; Martinez

said he had no idea that Zafiro was involved in selling drugs.
506 U.S. at 536.     The defendants sought severance, claiming (among

other things) that the jury would believe only one defense and so

would find the other guilty regardless of whether the prosecution

had proved its case beyond a reasonable doubt.               Id. at 540.     The

Supreme   Court    found    no   need   for    severance,   noting    that   the

following instructions cured any possibility of prejudice:                   the

prosecution had "the burden of proving beyond a reasonable doubt"

that each defendant committed the charged crimes; the jury had to

"give separate consideration to each individual defendant and to

each separate charge against him"; "[e]ach defendant is entitled

to have his or her case determined from his or her own conduct and

from the evidence [that] may be applicable to him or her"; and

opening and closing statements are not evidence.              Id. at 541.

            We    presume    that   juries      follow    instructions     about

potentially prejudicial evidence — until and unless "there is an

'overwhelming     probability'      that      the    instruction[s]   will    be

ineffectual." Blake v. Pellegrino, 329 F.3d 43, 50 (1st Cir. 2003)

(quoting Richardson v. Marsh, 481 U.S. 200, 208 (1987)); see also



                                    - 22 -
Sepulveda, 15 F.3d at 1184.            Chisholm has not made any such

showing, however.

           The bottom line is that the judge's denial of Chisholm's

mistrial motion based on London's defense strategy survives abuse-

of-discretion scrutiny.

                 SUBSTANTIVE-REASONABLENESS CLAIM

                                 Background

           Congress established "a three-tiered type-and-quantity-

driven   sentencing    regime"   for   narcotics-law      violations.     See

United States v. Eirby, 515 F.3d 31, 32-33 (1st Cir. 2008).              Take

heroin, the drug at issue here:             the most severe tier sets a

minimum term sentence of 10 years and a maximum of life for covered

offenses   involving     "1   kilogram      or   more,"    see   21     U.S.C.

§ 841(b)(1)(A); the next most severe tier sets a minimum prison

term of 5 years and a maximum of 40 years for covered offenses

involving "100 grams or more," see id. § 841(b)(1)(B); and the

least severe tier sets a maximum prison term of 20 years for

covered offenses involving less than 100 grams (it has no mandatory

minimum), see id. § 841(b)(1)(C).        These ranges differ if death or

serious injury resulted from the drug's use, or if the defendant

already had a predicate conviction under his belt.                    See id.

§§ 841(b)(1)(A)-(C), 851.



                                   - 23 -
                As we noted in this opinion's opening paragraph, the

jury found beyond a reasonable doubt that the amount of heroin

attributable or reasonably foreseeable to Chisholm was 1 kilogram

or more.        And as we just said, that amount typically carries a

minimum penalty of 10 years in prison.            But a prior felony-drug

conviction of his doubled the minimum to 20 years, as no one

disputes.6

               At   sentencing,   Chisholm   conceded   responsibility   for

trafficking 2.227 kilograms of heroin, a number based on the

controlled buys, the seizures, the intercepted calls, and the

surveillance.        That number corresponds to a base offense level of

30.     See USSG § 2D1.1(c)(5) (noting that the base offense level

for at least 1 kilogram but less than 3 kilograms of heroin is

30).7       After making arguments not relevant here, Chisholm insisted


        6
       The First Step Act of 2018 changed the minimum from 20 years
to 15 years. See Pub. L. No. 115-391, § 401, 132 Stat. 5194 (2018)
(amending 21 U.S.C. § 841(b)(1)(A)(viii)). But because Chisholm
makes no First Step Act-based arguments, we say nothing else about
that provision.
        7   For anyone in need of a quick sentencing primer:
        Sentencing under the federal sentencing guidelines
        starts with the base offense level — i.e., a point score
        for a specified offense or group of offenses.        The
        guidelines then make adjustments for any aggravating or
        mitigating factors in the defendant's case, thus
        arriving at a total offense level. The guidelines also
        assign points based on the defendant's criminal history
        — points that get converted into various criminal
        history categories, designated by Roman numerals I
        through VI. Armed with this info, the judge turns to
                                 - 24 -
that he had a guidelines sentencing range of 324 months (23 years)

to 405 months (33.75 years).        And he ultimately asked for the

mandatory-minimum sentence of 20 years.

          The government, contrastingly, contended that the judge

had to add to the 2.227-kilogram figure the multiple kilograms

that the cooperating witnesses had pinned on Chisholm — which,

when done, would make him responsible for at least 3 kilograms of

heroin and put him at a base offense level of 32.                 See id.

§ 2D1.1(c)(4) (noting that the base offense level for at least 3

kilograms but less than 10 kilograms of heroin is 32).                 The

government also argued that he had a sentencing range of 360 months

(33 years) to life.    And the government requested a 35-year term.

          Expressing    unease      about   using    any    cooperator's

uncorroborated   testimony,   the   judge   zeroed   in    on   Chisholm's

recorded comment to Pelland about selling Serriello a "half a

brick" a week (a comment mentioned in footnote 5).         And the judge




     the guidelines's sentencing table. And by plotting the
     defendant's total offense level along the table's
     vertical axis and his criminal history category along
     the table's horizontal axis, the judge ends up with an
     advisory prison range. From there, the judge sees if
     any departures are called for, considers various
     sentencing factors, and determines what sentence
     (whether within, above, or below the suggested range)
     seems appropriate.
United States v. Martínez-Benítez, 914 F.3d 1, 2 n.2 (1st Cir.
2019) (citations omitted).
                                 - 25 -
found that even if Chisholm had exaggerated a little about sale

frequency, and even if each sale involved only 200 grams (an amount

referenced by an agent at sentencing), he "clearly" sold heroin

"multiple times, and [that] gets [Chisholm] over 3" kilograms.                   So

the   judge    fixed     his   base   offense   level     at   32,   made   various

adjustments not pertinent here, set his total offense level at 41,

and placed him in criminal history category III — which resulted

in a sentencing range of 360 months to life.                   And after weighing

the relevant sentencing factors, the judge settled on a term of

360 months (30 years) — which the judge adjusted downward to 342

months (28.5 years) to account for the time Chisholm had already

served on a related state charge.

              Chisholm concedes to us that the judge calculated the

correct guidelines sentencing range, admitting (as he must) that

the guidelines let judges aggregate drug quantities for sentencing

purposes. See USSG § 2D1.1 cmt. n.5 (noting that "[i]f the offense

involved      both   a   substantive    drug    offense    and    an   attempt    or

conspiracy (e.g., sale of five grams of heroin and attempt to sell

an additional ten grams of heroin), the total quantity involved

shall be aggregated to determine the scale of the offense").                     But

he insists that the judge should have used her discretion to

sentence him more in line with the penalty range set out in

§ 841(b)(1)(B) for persons convicted of offenses involving more

                                       - 26 -
than 100 grams but less than 1 kilogram of heroin.              And he bases

his claim on the following multi-step argument:

  A. He   asserts   that    the   controlling      statutes   talk   about       "a

     violation" of the narcotics law — "distribut[ion] . . . or

     possess[ion]    with    intent    to    . . .   distribute      .   .   .   a

     controlled     substance,"       see     21   U.S.C.     §§ 841(b)(1)(A)

     (emphasis added), 841(a)(1) — as well as conspiracy to do the

     same, see id. § 846.         Pointing to United States v. Zuleta-

     Molina, 840 F.2d 157 (1st Cir. 1988) (per curiam), he contends

     that "[t]he unit of prosecution" for § 841 "is transactional

     — not aggregation based."         So, in his view, the aggregation

     of multiple transactions — each of which he says is a separate

     violation — clashes with the drug laws' plain language.

  B. Then   he   suggests   that   the      statutes'   legislative      history

     indicates that Congress divided traffickers into three tiers,

     from highest to lowest rank:           "manufacturers or the heads of

     organizations"; "managers of the retail[-]level traffic, the

     person[s] . . . filling the bags of heroin . . . and doing so

     in substantial street quantities"; and everyone below the

     retail-level managers.        See H.R. Rep. No. 99-845, pt. 1, at

     12, 17 (1986).    And he intimates that one is a manufacturer

     or head if he deals 1 or more kilograms of heroin, while one



                                   - 27 -
     is a retail-level manager if he deals "100 grams [to] 1

     kilogram" of heroin.

  C. From there he insists that the government offered "no credible

     evidence" that he participated "in a single transaction of

     one kilogram or more" — thus making him at most "a retail-

     level manager," putting him in the "100 grams [to] 1 kilogram"

     level for punishment purposes, which he says warrants a base

     offense level of 24.            See USSG § 2D1.1(8) (noting that at

     least 100 grams but less than 400 grams of heroin yields a

     base offense level of 24).

  D. And by not using her discretion to impose a sentence that

     jibes    more   with     that     level     —    remember,       she    found    him

     responsible      for    3   kilograms       or     more     of    heroin,    which

     corresponds to a base offense level of 32 — the judge imposed

     an   overly      harsh      sentence,           amounting        to    substantive

     unreasonability (he believes that she should have given him

     20 years, not 30 (reduced to 28.5)).

             The   government,       for   its   part,     defends         the   judge's

sentencing    decision      to   the    hilt.         Among    other       points,    the

government argues that the guidelines require aggregation.                           And,

the government adds, the judge's sentencing discretion clearly

includes the power to follow them.             More, the government says that

"[i]t is unclear" how Chisholm's "transaction-based" theory makes

                                       - 28 -
the guidelines's "use of aggregated quantities infirm" in the

conspiracy context.     The government also stresses that Chisholm

"regularly    distributed    large   quantities   of   a   deadly   drug,"

obviously aware "of its dangers."      So the government asserts that

the sentence was not unjustifiably severe.

                            Standard of Review

             A sentence is substantively unreasonable "only if it

falls beyond the expansive 'universe of reasonable sentencing

outcomes.'"    United States v. Rodríguez-Torres, No. 16-1507, 2019
WL 4463275, at *20 (1st Cir. Sept. 18, 2019) (quoting United States

v. Bermúdez-Meléndez, 827 F.3d 160, 167 (1st Cir. 2016)).           And we

review the substantive reasonableness of the judge's sentence for

abuse of discretion, knowing that a sentence must stand if she

gave a plausible explanation and reached a defensible result. See,

e.g., United States v. Tanco-Pizarro, 892 F.3d 472, 483-84 (1st

Cir. 2018).

                                 Analysis

             We find several problems with Chisholm's argument.        For

openers, his step-A complaint about aggregation rings hollow,

given how he conceded at sentencing to having distributed 2.227

kilograms of heroin — a number that could only be reached through

aggregation.     And unfortunately for him, the Federal Reporter is

full of our opinions saying that "[a]n appellant cannot change

                                  - 29 -
horses    in    mid-stream,   arguing   one   theory   below   and   a   quite

different theory on appeal."8       See Ahern v. Shinseki, 629 F.3d 49,

58 (1st Cir. 2010).

               This concern aside, Chisholm's argument also rests on a

mistake about conspiracy law.           A conspiracy is an agreement to

commit some other crime, see United States v. Shabani, 513 U.S.
10, 16 (1994) — though it "may, and often does, encompass an array

of substantive illegal acts carried out in furtherance of the

overall scheme," see United States v. Pressley, 469 F.3d 63, 65

(2d Cir. 2006) (per curiam) (citing United States v. Broce, 488
U.S. 563, 570-71 (1989), and Braverman v. United States, 317 U.S.
49, 53-54 (1942)).       And for a drug conspiracy — the essence of

which is an agreement to violate the narcotics laws — "these

subsidiary crimes may take the form of a series of smaller drug

sales."    See Pressley, 469 F.3d at 65.

               So because "[a] conspiracy . . . is a single offense,"

see United States v. Manjarrez, 306 F.3d 1175, 1181 (1st Cir.

2002), it "constitutes 'a violation'" for § 841(b) purposes, see

Pressley, 469 F.3d at 66 (quoted language taken from the statute).

And in sentencing a narcotics-conspiracy member under § 841(b),



     8 While we are on the topic of changing horses, Chisholm
pushed for a base offense level of 30 in the district court but
now suggests that level should be 24 — an effort that also runs
headlong into Ahern.
                                   - 30 -
the offense involves the aggregate of all drugs "attributable to[]

or reasonably foreseeable by" him.            See United States v. Walker-

Couvertier, 860 F.3d 1, 17 (1st Cir. 2017) (quoting United States

v. Cintrón-Echautegui, 604 F.3d 1, 5 (1st Cir. 2010)); see also

United States v. Dunston, 851 F.3d 91, 100 (1st Cir. 2017);

Pressley, 469 F.3d at 66.

          Nor does Zuleta-Molina save his "transactional — not

aggregation based" theory.       True, that case held that § 841's

"language . . . unequivocally indicates that the government may

prosecute each individual act of distribution."             See 840 F.2d at

158.   But    the   indictment   there    charged     the   defendant   with

substantive § 841 offenses, not conspiracy.           See id. at 157.     And

"[g]iven the conceptional distinction between conspiratorial and

substantive   liability,"   nothing      in    Zuleta-Molina   reflects    an

attempt "to insulate drug conspirators from the long-standing rule

treating a conspiracy as a single, unified violation."                    See

Pressley, 469 F.3d at 66.

          As for Chisholm's step-B attempt to seek refuge in

legislative history — recall his talking about "manufacturers or

heads of organizations"; "managers of the retail[-]level traffic;"

etc. — we note that even for those who find legislative history

relevant, the history he plays up is anything but.              This is so

because we are not faced with unclear statutory language.               See,

                                 - 31 -
e.g., Milner v. Dep't of the Navy, 562 U.S. 562, 574 (2011)

(explaining that "[l]egislative history, for those who take it

into account, is meant to clear up ambiguity, not create it");

United States v. Gonzales, 520 U.S. 1, 6 (1997) (declaring that

where statutory language is plain, "there is no reason to resort

to legislative history"); Gemsco, Inc. v. Walling, 324 U.S. 244,

260 (1945) (holding that "[t]he plain words and meaning of a

statute cannot be overcome by a legislative history which, through

strained processes of deduction from events of wholly ambiguous

significance, may furnish dubious bases for inference in every

direction").     And this is also so because, for reasons just given,

applying   the   statutory   language   produces   no   patently   absurd

result.    See, e.g., INS v. Cardoza-Fonseca, 480 U.S. 421, 452

(1987) (Scalia, J., concurring) (emphasizing that "if the language

of a statute is clear, that language must be given effect . . . at

least in the absence of a patent absurdity").

           If more were needed — and it isn't — Chisholm's step-B

and step-C thoughts about how he should be viewed more like a

retail-level manager for sentencing purposes are not difference-

makers either.      He dug that label out of legislative history,

recall, as he did the manufacturer-or-head-of-organization label;

neither label appears in 21 U.S.C. § 841(b) or in USSG § 2D1.1(c)

— which rely on drug quantities, not malleable titles.             And we

                                - 32 -
just explained why we need not resort to legislative history.   But

even if the labels mattered for our analysis, and even if a retail-

level manger corresponded to the "100 grams [to] 1 kilogram tier"

(a claim he makes without pointing to controlling authority), he

would still lose, because his taking responsibility for 2.227

kilograms of heroin blows a huge hole in his theory.

          The net result is nothing Chisholm says convinces us

that his sentence is implausible or indefensible.      And by not

offering us a persuasive basis to override the judge's exercise of

her discretion, he gets no sentencing do-over.

                              ENDING

          Having worked our way through Chisholm's issues, we

affirm the challenged convictions and sentence.




                              - 33 -